UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

STEVEN GOAD, M.D.,
Plaintiff-Appellant,

v.

JOEL SILVERMAN, M.D., in his
individual capacity as committee
member and as Chairman for the
Department of Psychiatry at the
Medical College of Virginia;
ROCHELLE KLINGER, M.D., in her
individual capacity as a committee
member and as the PYG-4
Coordinator for the Department of
Psychiatry at the Medical College
                                       No. 96-2597
of Virginia; JOHN URBACH, M.D., in
his individual capacity as committee
member and as Residency
Education Director for the
Department of Psychiatry at the
Medical College of Virginia; JAMES
LEVINSEN, M.D., in his individual
capacity as committee member and
Chairman of the Consult and
Liaison Division for the Department
of Psychiatry at the Medical
College of Virginia; ROBERT COHEN,
M.D., in his individual capacity as
committee member and as Vice-
Chair for the Department of
Psychiatry at the Medical College
of Virginia; ROBERT PERRY, M.D., in
his individual capacity as Associate
Dean of Graduate Medical
Education at the Medical College of
Virginia; HERMES KONTOS, M.D., in
his individual capacity as Dean of
the School of Medicine at the
Medical College of Virginia;
MEDICAL COLLEGE OF VIRGINIA,
Commonwealth of Virginia; KAREN
SANDERS, in her individual capacity
as a committee member at the
Medical College of Virginia;
KATHLEEN SCOTT, in her individual
capacity as a committee member at
the Medical College of Virginia;
DAVID WILKINSON, in his individual
capacity as a committee member at
the Medical College of Virginia,
Defendants-Appellees,

and

SNOWDEN HOLDING COMPANY, d/b/a
Snowden at Fredericksburg;
PSYCHIATRIC ASSOCIATES OF
FREDERICKSBURG, INCORPORATED;
ROBERT NICCOLINI, M.D.,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-96-297-R)

                    2
Argued: July 17, 1997

Decided: September 5, 1997

Before MURNAGHAN, Circuit Judge, and BUTZNER and
PHILLIPS, Senior Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thomas Hunt Roberts, THOMAS H. ROBERTS &
ASSOCIATES, P.C., Richmond, Virginia, for Appellant. Pamela Fin-
ley Boston, Special Assistant Attorney General, Office of the Attor-
ney General, VIRGINIA COMMONWEALTH UNIVERSITY,
Richmond, Virginia, for Appellees. ON BRIEF: James S. Gilmore,
III, Attorney General of Virginia, David L. Ross, Special Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

On May 18, 1995, the Medical College of Virginia dismissed Dr.
Steven Goad from its psychiatry residency program. Dr. Goad filed
suit against the Medical College of Virginia alleging a variety of legal
challenges to his dismissal. The district court granted the defendants'
Rule 12(b)(6) and summary judgment with respect to some counts.
Thereafter the case proceeded to trial. Upon completion of Dr. Goad's

                    3
case, the defendants made a motion under Federal Rule of Civil Pro-
cedure 50(a) on the remaining counts. The district court granted the
motion. Dr. Goad now appeals. For the reasons that follow, we affirm
the district court.

I.

FACTS AND PROCEDURAL HISTORY

In June, 1991, Steven Goad began his psychiatry residency at the
Medical College of Virginia of the Virginia Commonwealth Univer-
sity (MCV). Dr. Goad sought to refine his skills by critically examin-
ing both the "Christian psychiatry" and the"cross-cultural psychiatry"
approaches. MCV's emphasis on cross-cultural psychiatry provided a
great draw for Dr. Goad.

Dr. Goad, however, found the focus of the cross-cultural psychiatry
directed by Drs. Joel Silverman, Steven Urbach, and Rochelle
Klinger, to be much broader than he expected. In his view, Dr. Goad,
a born-again Christian, found that the curriculum espoused the view
that the gay and lesbian community represented a culture equally
important with traditionally recognized cultures, such as the Japanese
culture. Dr. Goad surmised this emphasis was a result of Dr. Klinger,
a self-professed lesbian.

During the course of his studies, Dr. Goad frequently discussed his
religious views. These discussions often took place in seminars con-
ducted by Dr. Klinger, in which Dr. Goad would express his views
about homosexuality and religion. Although Dr. Goad wanted Dr.
Klinger to supervise Dr. Goad's residency, according to Dr. Goad, Dr.
Klinger refused to work with him due to his fundamentalist Christian-
ity.

As Dr. Goad worked through his residency, in February 1993, a
female medical student filed a complaint against him. According to
the student's complaint, in November 1992, while Dr. Goad was the
"first-on-call" resident sharing an "on-call" room with the female stu-
dent, Dr. Goad made unwanted advances toward the female student.
Specifically, Dr. Goad offered to give the student a back rub. After

                    4
the student declined his offer, Dr. Goad apologized. Dr. Goad also
apologized the next day.

The student filed her complaint with Dr. James L. Levenson, Pro-
fessor and Chair, Division of Consultation/Liaison Psychiatry, who in
turn relayed the student's complaint to Dr. John R. Urbach, Associate
Professor of Psychiatry and Residency Program Director. Thereafter,
both faculty members met with Dr. Goad to discuss the complaint and
to advise him of the potential professional consequences of engaging
in inappropriate conduct with female students. At that time, Drs.
Levenson and Urbach gave Dr. Goad a copy of the VCU Sexual
Harassment Policy. The student involved in the incident declined to
pursue the matter further. Meanwhile, on April 5, 1994, the Residency
Education Training Committee (RETC) promoted Dr. Goad to chief
resident over Dr. Klinger's objections.

In May 1994, Dr. Urbach received an anonymous letter stating that
Dr. Goad had been making unwanted advances to a female student
despite the student's expressed desire that Dr. Goad leave her alone.
On May 16, 1994, Dr. Goad met with Dr. Urbach to discuss the letter.
Dr. Goad acknowledged that he had been involved in an extra-marital
affair with the student who was the subject of the anonymous letter.
Dr. Goad also stated that he had difficulty after he and the female stu-
dent broke up and that he made repeated attempts to reach the student
and make amends through apologies. Again, Dr. Goad was advised
of his need to respect professional boundaries and to avoid behavior
that could be interpreted as unwanted overtures.

In June 1994, Dr. Hugo Siebel, Associate Dean of Student Affairs
for the School of Medicine confirmed in writing to Dr. Joel J. Silver-
man, Chairman of the Department of Psychiatry, that two medical stu-
dents had come forward asking to speak with Dr. Siebel about Dr.
Goad. One student reported a "spiritual counseling" relationship she
shared with Dr. Goad in which Dr. Goad unexpectedly shifted the
relationship into a potentially sexual situation. The other student made
a complaint about Goad's unwanted physical advances in a call-room
setting. Neither student, however, chose to file formal charges of sex-
ual harassment against Dr. Goad.

Drs. Urbach and Silverman met with Dr. Goad in July 1994 to dis-
cuss the latest complaints. As a result of the meeting, the Department

                    5
of Psychiatry decided to take the following actions: (1) to suspend
Goad from the Residency Program on July 14, 1994 and (2) to require
Goad to participate in a psychological evaluation, to which Goad
agreed. In addition, at the meeting, Drs. Urbach and Silverman
informed Dr. Goad of his right to seek legal counsel and the availabil-
ity of numerous university resources. Dr. Goad declined to pursue
either of these options.

Following Dr. Goad's psychological assessment,1 the Department
of Psychiatry Committee (Department Committee)2 placed Dr. Goad
on probation for the remainder of his residency. As a condition of his
probation, the Department Committee directed Dr. Goad to avoid any
further interactions which could be perceived as inappropriate
advances towards medical students or other medical center or univer-
sity personnel. The Committee told Dr. Goad that a violation of his
probation could result in his dismissal from the residency program.

Dr. Goad progressed through the program without incident. In
April 1995, however, Dr. Silverman received a call from Dr. Robert
Niccolini, Medical Director of Snowden at Fredericksburg, a psychi-
_________________________________________________________________
1 In pertinent part, the assessment report stated:

          Dr. Goad acknowledges sexual attraction to the students and
          acknowledges varying degrees of inappropriate conduct or con-
          duct which could be misinterpreted .... He attributes these
          `boundary problems' to sexual dissatisfaction in his marriage and
          to frustration that his sexual prohibitions have been so strict
          while others have more lenient rules .... [Dr. Goad] accepts
          responsibility for inappropriate behavior in most of the incidents
          but points out that students were willing participants .... He lik-
          ens his behavior over the past two years to his addictive behavior
          in college when he `got off track' and his relationship with God
          was distant ... There is reason to suspect that[Goad's] ability to
          perform as a physician and particularly as a psychotherapist will
          continue to be compromised if the boundary issues and their ori-
          gins are not addressed.
2 In addition to Dr. Silverman, the Committee included Dr. Urbach; Dr.
Levenson, Rochelle L. Klinger, Associate Professor and PGY-4 Resi-
dency Coordinator; and Robert Cohen, Professor and Director, Virginia
Treatment Center for Children.

                    6
atric facility in Fredericksburg, Virginia.3 Dr. Niccolini informed Dr.
Silverman that a staff social worker had complained about Dr. Goad's
behavior during Dr. Goad's first "moonlighting" assignment at Snow-
den. Dr. Niccolini relayed to Dr. Silverman the staff social worker's
sentiment that she felt "harassed and uncomfortable" with Dr. Goad's
behavior.

As a result of Dr. Niccolini's telephone call, on May 4, 1995, Dr.
Silverman met with Dr. Goad. During the meeting Dr. Goad admitted
that he had a conversation with the social worker at Snowden, but
stated that the conversation centered on the relationship between Dr.
Goad's Christian view of an actual relationship with God contrasted
with Freud's view of merely a belief in God. According to Dr. Silver-
man's contemporaneous notes taken during the session, in response
to Dr. Silverman's statement that the social worker was significantly
disturbed by the conversation, Dr. Goad responded"I wanted her. I
recognized I was on the same course I was on in the past but I
couldn't stop." At the close of the meeting, Dr. Silverman informed
Dr. Goad that a faculty committee would meet to discuss Goad's
completion of the residency program.

On May 16, 1995, upon Dr. Goad's request, he met with Dr.
Silverman. Dr. Goad began the meeting by apologizing for the Snow-
den incident. Dr. Goad also stated that "[h]e saw his sexual behavior
as a cancer destroying him" and that "God is using [Silverman] like
a [leash]4 to make [Goad] face the reality of his evil and badness." On
May 18, 1995, the Department Committee, previously established to
assess and to monitor Dr. Goad's performance during his probation-
ary year, was reconvened. The Committee recommended that Dr.
Goad be dismissed immediately from the residency program.

Later that day, Drs. Urbach and Silverman met with Dr. Goad. The
doctors invited Dr. Goad to present any new information relevant to
the recent events. Dr. Goad stated that he had informed his family and
sought their support. Thereafter, Drs. Urbach and Silverman informed
_________________________________________________________________
3 The VCU Department of Psychiatry had an academic "moonlighting"
affiliation with Snowden.
4 Dr. Silverman's notes used the term "chokehold" but Dr. Goad says
he used the word leash.

                    7
Dr. Goad of the Committee's decision to dismiss him from the resi-
dency program and, as a consequence, Dr. Goad would not graduate.
Drs. Urbach and Silverman told Dr. Goad that he had a right to appeal
and the appeal procedures were outlined in the MCV Housestaff Man-
ual.

Dr. Goad appealed the Department Committee's decision. On June
30, 1995, a hearing was held on Dr. Goad's appeal. The hearing lasted
four hours and Dr. Goad called four witnesses on his behalf. Follow-
ing the hearing, the Committee issued a decision upholding Dr.
Goad's dismissal from the program. Dr. Goad appealed the decision
to Dr. Robert P. Perry, Associate Dean for Graduate Medical Educa-
tion. On August 3, 1995, the Department Committee forwarded a let-
ter to Dr. Perry explaining its decision. Dr. Perry concluded that the
Committee's decision lacked sufficient support and recommended the
matter be returned to the Committee for further consideration and
fact-finding.

In response to Dr. Perry's concerns, the Committee held another
meeting and invited Dr. Niccolini to appear. Neither Dr. Goad nor his
attorneys were present during Dr. Niccolini's testimony, so the Com-
mittee audiotaped his testimony. A copy of the audiocassette was pro-
vided to Dr. Goad and Dr. Goad provided a written response to Dr.
Niccolini's testimony. No other evidence was offered.

On September 20, 1995, the Department Committee forwarded a
second decision to Dr. Perry. Upon further review, Dr. Perry found
that the record supported the Committtee's decision and that dismissal
was an appropriate sanction. In response to Dr. Perry's decision,
Goad appealed to Dr. Hermes A. Kontos, Dean of the School of Med-
icine.

Dr. Kontos, as required by the Housestaff Manual, appointed a sec-
ond committee to review and to hear Dr. Goad's case. The second
committee members included Dr. Karen M. Sanders, Dr. Kathleen J.
Scott, and Dr. David S. Wilkinson -- non-members of the Depart-
ment of Psychiatry. On November 15, 1995, the second committee
held a hearing at which Dr. Goad testified but did not present any wit-
nesses. After obtaining a statement from the Snowden social worker,5
_________________________________________________________________
5 The second committee gave Dr. Goad an opportunity to respond to
the statement, but he declined to do so.

                    8
the second committee voted unanimously to sustain the dismissal
decision. Thereafter, Dr. Kontos reviewed all the recommendations
made during the course of Goad's appeal. On January 6, 1996, Dr.
Kontos sent Dr. Goad a letter dismissing him from the psychiatry resi-
dency program.

On April 8, 1996, Dr. Goad filed suit in the United States District
Court for the Eastern District of Virginia alleging that his termination
from the residency program at MCV violated his First, Fourth, and
Fourteenth Amendment rights. In addition, the complaint alleged state
law claims for defamation, conspiracy to injure, and wrongful termi-
nation. On May 6, 1996, the defendants filed a motion to dismiss, and
on May 24, the defendants filed a motion for summary judgment. On
June 14, 1996, Dr. Goad filed a motion for summary judgment on all
his claims.

On August 6, 1996, the district court granted the defendants'
motion to dismiss and dismissed MCV, the Commonwealth of Vir-
ginia, and the MCV defendants sued in their official capacities; dis-
missed Counts IV (federal conspiracy), V (defamation), VI (breach of
contract), and VII (state conspiracy) for failure to state a claim; dis-
missed defendants Robert Niccolini, M.D., Snowden Holding Com-
pany and Psychiatric Associates of Fredericksburg, Inc. from the
lawsuit, and granted the defendants' motion for summary judgment as
to Count III (due process); denied the defendants' motion to dismiss
with respect to Counts I, II, and VIII, as against the MCV defendants
in their individual capacities, and denied Dr. Goad's motion for sum-
mary judgment. On September 19, 1996, after argument on the defen-
dants' motions for summary judgment on the remaining counts and
clarification of court's order with respect to Count III, the district
court amended its Order and dismissed Count III altogether, but
denied the defendants' motion for summary judgment. On September
30 and October 1, 1996, the case proceeded to trial on the remaining
claims. On October 1, 1996, at the conclusion of the Dr. Goad's case,
the district court granted the defendants' Rule 50 motion. Thereafter,
the district court dismissed Counts I (speech), Count II (religion) and
VIII (state claim for wrongful termination). The instant appeal fol-
lowed.

                    9
II.

DISCUSSION

In the instant appeal, Dr. Goad has raised a number of issues on
appeal. Despite the multiplicity of issues, at oral argument the parties
focused primarily on the district court's grant of the defendants' Rule
50(a) motion with respect to Dr. Goad's First Amendment claims. A
district court may grant a motion for judgment as a matter of law if
"there is no legally sufficient evidentiary basis for a reasonable jury
to find for that party on that issue ...." Fed. R. Civ. P. 50(a); Redman
v. John D. Brush and Co., 111 F.3d 1174, 1177 (4th Cir. 1997). In
employing this standard, the district court is required to view the evi-
dence in a light most favorable to the non-moving party. Our review
of the district court's grant of the defendants' Rule 50(a) and sum-
mary judgment motion is de novo. See Redman, 111 F.3d at 1177. We
now address the district court's grant of the defendants' Rule 50(a)
motion.

First Amendment Claims

Dr. Goad claims the district court erred in granting the defendants'
Rule 50(a) motion with respect to his freedom of religion, freedom of
speech, and state law wrongful termination claims. Dr. Goad contends
that he was terminated impermissibly from the residency program
based on his First Amendment rights of freedom of speech and reli-
gion. We now address each contention in seriatim .

A. Freedom of Speech

Dr. Goad must satisfy the following three elements to establish a
First Amendment retaliation claim: first, Dr. Goad must show that his
speech related to matters of public concern; second, Dr. Goad must
show that the alleged retaliatory action deprived him of some valuable
benefit; and third, Dr. Goad must demonstrate a causal relationship
between his speech relating to a matter of public concern and the
retaliatory action. See Huang v. Board of Governors, 902 F.2d 1134
(4th Cir. 1990). This Court has stressed that the causation requirement
is "rigorous." Id. at 1140. Goad must not only demonstrate that his

                    10
protected speech "played a role or was a motivating factor in the retal-
iation; [Goad] must show that `but for' the protected expression the
employer would not have taken the alleged retaliatory action." Id.

Here, Dr. Goad claims that the retaliation by the MCV officials as
a result of his speech was demonstrated on three separate occasions.
First, Dr. Goad claims the timing of his termination from the resi-
dency program -- five weeks before completion and after the Snow-
den incident in which he discussed religion and sex with a staff social
worker -- shows the retaliation on the part of MCV. Second, Dr.
Goad claims his previously expressed views about the"unhealthy
consequences" of homosexual/lesbian behaviors to Dr. Klinger, a les-
bian, show the retaliation because Dr. Klinger refused to serve as his
supervisor. Third, Dr. Goad claims he was treated differently from
others who also had relationships with the medical students due to his
religious views. An application of the factors established in Huang
requires a rejection of Dr. Goad's claim, specifically the third factor
-- causation. Assuming arguendo that Dr. Goad could satisfy the first
two elements,6 Dr. Goad's claim fails to satisfy the causation factor.7
_________________________________________________________________
6 Dr. Goad's satisfaction of the first factor is questionable given that the
speech he claims was protected appears to be his conversations with Dr.
Klinger in 1993 during Dr. Klinger's seminar on multiculturalism. The
record does not bear out that any of Dr. Goad's conversations with Dr.
Klinger addressed matters of public concern.

With respect to the second element, if Dr. Goad's speech with Dr.
Klinger is protected, Dr. Goad must demonstrate that alleged retaliatory
action deprived him of some benefit. Dr. Goad appears to claim that Dr.
Klinger's supervision of him is that benefit of which he was deprived. As
the district court noted, Dr. Goad does not have a"right" to have Dr.
Klinger supervise him. Dr. Klinger was not the only supervisor available,
and Dr. Goad did receive supervision.
7 In Mount Healthy City Bd. of Educ. v. Doyle, 429 U.S. 274 (1977),
the Supreme Court addressed the issue of causation in the First Amend-
ment context involving constitutionally protected speech. In Mt. Healthy,
the plaintiff, a non-tenured teacher, sued the Board of Education claim-
ing that the Board's decision not to renew his contract violated his First
and Fourteenth Amendment rights. Among his claims, the plaintiff
claimed that the Board's refusal to renew his contract was a result of a
telephone call that the plaintiff had placed to a local radio station. Id. at

                     11
Dr. Goad must demonstrate that but for his protected speech he would
not have been terminated, allegedly in retaliation, from the program.
The evidence in the record overwhelmingly shows that Dr. Goad was
terminated as a result of his repeated inappropriate contact with medi-
cal students and a female staff worker at Snowden. In fact, Dr. Goad's
own testimony reveals that he admitted to the past incidents and dem-
onstrated remorse.

Faced with Dr. Goad's repeated unprofessional incidents, the
defendants had more than enough reason to terminate Goad from the
program, separate and apart from any speech concerns. Dr. Goad was
repeatedly warned about the inappropriateness of his conduct and
given the opportunity to conform his conduct. Moreover, Dr. Goad
has not denied Dr. Silverman's contemporaneous notes of his conver-
sations with Dr. Goad about his conduct. Those notes reveal a trou-
bled man. In fact, at one point Dr. Silverman recorded that Dr. Goad
told him that God was using Dr. Silverman as a "leash" to cause him
_________________________________________________________________

282. Plaintiff maintained that the Board's refusal to rehire him based on
the exercise of his First Amendment rights in placing the call to the radio
station was unconstutional. The district court agreed. Id. at 283.

The district court concluded that plaintiff's phone call to the radio was
"`clearly protected by the First Amendment,' and that because it had
played a `substantial part' in the decision of the Board not to renew [the
plaintiff's] employment, he was entitled to reinstatement with backpay."
Id. at 283. The United States Court of Appeals for the Sixth Circuit
affirmed.

The Supreme Court reversed. The Court took issue with the district
court's causation rule noting that "[a] rule of causation which focuses
solely on whether protected conduct played a part,`substantial' or other-
wise, in a decision not to rehire, could place an employee in a better posi-
tion as a result of the exercise of constitutionally protected conduct then
he would have occupied had he done nothing." Id. at 285. Rather, the
Court stressed that the causation analysis involves two shifting burdens.
First, the plaintiff must demonstrate that constitutionally protected con-
duct played a "substantial part" or was a"motivating factor" in the defen-
dant's decision. Id. at 287. Once plaintiff has satisfied that burden, the
burden shifts to the defendant to demonstrate, by a preponderance of the
evidence, that "it would have reached the same decision ... even in the
absence of the protected conduct." Id.

                    12
to straighten up. Furthermore, Dr. Goad's psychological assessment
questioned whether, in light of Dr. Goad's conduct, he could continue
effectively as a psychotherapist.8

At best, even assuming that Dr. Goad's speech was a factor in his
dismissal, under Mt. Healthy and Huang , Dr. Goad must demonstrate
that but for his speech he would not have been terminated. Dr. Goad
gave the program more than enough sufficient grounds to warrant his
termination, despite his religious views. As the district court pointedly
noted "[Goad] was discharged because they came to the conclusion
that he was not a proper person to be a psychiatrist. And Lord knows,
I don't think there is a reasonable person that would disagree with that
...."9
_________________________________________________________________
8 At oral argument, counsel for Dr. Goad made much of Dr. Kontos'
statement that the Snowden incident "was the final episode that precipi-
tated the dismissal." Dr. Goad's counsel claims that this statement dem-
onstrates that the Snowden incident, during which Dr. Goad discussed
sex and religion, is constitutionally protected and thus, the defendants
violated Dr. Goad's First Amendment rights in removing him from the
program as a result of the Snowden incident. We disagree. Dr. Kontos'
statement reveals no more than the situation we have fully discussed
above. After four inappropriate incidents with medical students, Dr.
Goad was placed on probation and told to cease engaging in such unpro-
fessional conduct, to which for a period of time Dr. Goad abided. Some
time thereafter, however, Dr. Goad again, at Snowden, engaged in unpro-
fessional and inappropriate conduct. Dr. Kontos' statement merely
reveals the defendants' position that, taking into consideration the four
previous incidents, the Snowden incident was the final, cumulative, inap-
propriate episode in Dr. Goad's career as a resident, and as a result Dr.
Goad was expelled from the program. Contrary to counsel's vigorous
argument, Dr. Kontos' statement does not demonstrate that Dr. Goad was
terminated as a result of his speech, religious or otherwise at Snowden.
The defendants removed Dr. Goad from the residency program due to his
unprofessional conduct.
9 Dr. Goad attempts to place his conversations with the First Amend-
ment rubric because he discussed religion in those conversations. As the
district court noted, and our reading of the record also confirms, Goad
used "[r]eligion in each instance as a forerunner, so to speak, an invita-
tion for sex. It was always of a personal nature. Not a scintilla of evi-
dence that he was speaking in any manner of matters that were of public
concern [exists]."

                    13
B. Freedom of Religion

Assuming that Dr. Goad's speech is properly characterized as reli-
gious, to prevail on a First Amendment religion claim, Dr. Goad must
demonstrate that the defendants terminated Dr. Goad from the resi-
dency program in retaliation for Dr. Goad's expression of his reli-
gious views. See Lowrance v. Coughlin, 862 F.Supp. 1090, 1101
(S.D.N.Y. 1994). Dr. Goad's argument is merely a rehash of his
speech argument.

Again, no evidence exists in the record to support Dr. Goad's claim
that his religious beliefs were the impetus for his dismissal. Viewing
the evidence in a light most favorable to Dr. Goad, no reasonable jury
could conclude that Dr. Goad was dismissed based on his religion. To
the contrary, the record is replete with Dr. Goad's inappropriate and
unprofessional contacts with female medical students and a staff
social worker; Dr. Goad's acknowledgment of the inappropriateness
of his conduct; and Dr. Goad's repeated engaging in such conduct
after being warned of the consequences of his actions.10

III.

CONCLUSION

Accordingly, the judgment of the district court is

AFFIRMED.
_________________________________________________________________

10 We also affirm the district court's grant of the defendants' Rule 50
motion with respect to Dr. Goad's state wrongful termination claim
which stems largely from the same nucleus of facts and arguments as Dr.
Goad's First Amendment claims. Dr. Goad has also challenged the dis-
trict court's grant of summary judgment in favor of the defendants on Dr.
Goad's equal protection and due process claims. In addition, Dr. Goad
takes issue with the district court's grant of the defendants' Rule 12(b)(6)
motion with respect to Dr. Goad's federal conspiracy claim and his state
law claims of breach of contract, defamation, and conspiracy. We also
have reviewed Dr. Goad's arguments with respect to the district court's
actions and Dr. Goad's accompanying arguments. We are unpersuaded
that the district court committed error in ruling as it did. Accordingly, the
district court is affirmed on these grounds as well.

                     14